UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1655


In re: ARTHUR SEAN WARNER,

                    Petitioner.



On Petition for Writ of Mandamus. (1:14-cr-00081-IMK-JES-1; 1:15-cv-00164-IMK-
JES)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arthur Sean Warner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Sean Warner petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion and supplemental

motions. He seeks an order from this court directing the district court to act. Our review

of the district court’s docket reveals that, on June 1, 2017, the district court dismissed

Warner’s § 2255 motion and acted on his supplemental motions. Because the district

court has recently decided Warner’s case, we deny this portion of his mandamus petition

as moot.

       Warner also seeks an order compelling the district court to show cause why he is

not entitled to the relief he seeks in his motions. We conclude that Warner is not entitled

to mandamus relief on this ground. Mandamus relief is a drastic remedy and should be

used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further,

mandamus relief is available only when the petitioner has a clear right to the relief

sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may

not be used as a substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007). Accordingly, although we grant leave to proceed in forma pauperis, we

deny this portion of Warner’s mandamus petition.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED

                                            2